Exhibit JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1)(iii) of the Securities Exchange Act of 1934, each of the undersigned agrees that a single joint Schedule 13D and any amendments thereto may be filed on behalf of each of the undersigned with respect to the securities held by each of them in Energy Partners, Ltd. Dated: July 3, 2008 DEBELLO INVESTORS LLC By:/s/ Arthur Amron Name: Arthur Amron Title: Vice President and Assistant Secretary WEXFORD ALPHA TRADING LIMITED By:/s/ Arthur Amron Name: Arthur Amron Title: Vice President WEXFORD CATALYST INVESTORS LLC By:/s/ Arthur Amron Name: Arthur Amron Title: Vice President and Assistant Secretary WEXFORD CATALYST TRADING LIMITED By:/s/ Arthur Amron Name: Arthur Amron Title: Vice President WEXFORD SPECTRUM TRADING LIMITED By:/s/ Arthur Amron Name: Arthur Amron Title: Vice President WEXFORD CAPITAL LLC By:/s/ Arthur Amron Name: Arthur Amron Title: Partner and Secretary /s/ Charles E. Davidson Charles E. Davidson /s/ Joseph M. Jacobs Joseph M. Jacobs
